Citation Nr: 0413143	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran timely appealed a May 2001 rating 
decision which denied service connection for malaria, 
dysentery with diarrhea, arthritis, peptic ulcer disease, 
atherosclerotic heart disease, beriberi with edema, and 
headache with fever and colds.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran served with the recognized guerrillas from 
December 1942 to July 1945 and with the regular Philippine 
army from July 17 to July 31, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  By a rating decision entered on May 12, 2001, the RO 
denied entitlement to service connection for malaria, 
dysentery with diarrhea, arthritis, peptic ulcer disease, 
atherosclerotic heart disease, beriberi with edema, and 
headache with fever and colds.  The veteran was notified of 
that decision and of his appellate rights and procedures in 
June 2001.

2.  No notice of disagreement (NOD) was received at the RO 
within the one-year period following the mailing of the June 
2001 notification of the denial of entitlement to service 
connection for malaria, dysentery with diarrhea, arthritis, 
peptic ulcer disease, atherosclerotic heart disease, beriberi 
with edema, and headache with fever and colds.


CONCLUSION OF LAW

As the appellant failed to submit a timely notice of 
disagreement to the May 2001 decision denying entitlement to 
service connection for malaria, dysentery with diarrhea, 
arthritis, peptic ulcer disease, atherosclerotic heart 
disease, beriberi with edema, and headache with fever and 
colds, the May 2001 decision is final and the requirements 
for a timely appeal have not been met.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.160(d), 3.326(a), 20.101, 20.200, 20.201, 20.302, 20.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
Inasmuch as nothing in VCAA altered the statutory 
jurisdictional requirements for initiating and completing an 
appeal to the Board, the VCAA is not applicable in the 
present case.

The provisions of 38 U.S.C.A. § 7104(a) state that all 
questions under laws that affect the provision of benefits by 
the Secretary of Veterans Affairs to veterans or their 
dependents or survivors shall be subject to one review on 
appeal to the Secretary and assigns the authority to make 
final decisions on behalf of the Secretary on such appeals to 
the Board.  See also 38 C.F.R. § 20.101.  38 U.S.C.A. § 7105 
establishes the procedural steps that a claimant and an 
agency of original jurisdiction must follow with regard to 
appellate review by the Board.  Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  See also 38 C.F.R. § 20.200.  Furthermore, the 
time limits for filing a substantive or formal appeal are 
prescribed in 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§ 20.302(b).  These provisions stipulate that a claimant will 
have 60 days from the date VA mails the statement of the case 
(SOC) to file a formal appeal, or one-year from the date VA 
mails the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) 
further provides that the time period for filing a formal 
appeal may be extended for a reasonable period on request for 
good cause shown.  See also 38 C.F.R. § 20.303, and 
VAOPGCPREC 9-99 (August 18, 1999).

A notice of disagreement is a "written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination . . . and a desire to contest the result."  
38 C.F.R. § 20.201.  A substantive appeal "consists of a 
properly completed VA Form 9, Appeal to Board of Veterans' 
Appeals, or correspondence containing the necessary 
information."  The necessary information is further defined 
as "specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202.  "[T]he Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed."  Id.

The regulations contemplate that the RO has authority to make 
initial decisions concerning certain questions, i.e., the 
timeliness of notices of disagreement and substantive 
appeals.  38 C.F.R. § 19.34.  It is also authorized to close 
an appeal for failure to respond to an statement of the case.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32.  

The issue presently before the Board is whether the veteran 
timely appealed a May 2001 RO decision which denied service 
connection for malaria, dysentery with diarrhea, arthritis, 
peptic ulcer disease, atherosclerotic heart disease, beriberi 
with edema, and headache with fever and colds.  The veteran 
was provided with a notice of this rating decision and of his 
appellate rights and procedures in June 2001.  The RO 
received no further communication from the veteran concerning 
these claims-or any other claims-until August 15, 2002, 
when it received his letter dated May 25, 2002, expressing 
disagreement with the denial of his disability claims.

In August 2002, the RO sent the veteran a letter explaining 
that the May 2001 rating decision was final because his NOD 
was received in August 2002, more than one year after the 
June 2001 notice of this rating decision.  

The veteran submitted an NOD to this letter, which was 
received in September 2002.  The RO issued a SOC in April 
2003.  The issue was described as "[t]imeliness of your 
notice of disagreement" and gave notice of the laws and 
regulations governing finality of decisions and timeliness of 
appeal.  The veteran submitted a substantive appeal, which 
was received on in June 2003.

The veteran does not contest the RO's assertion that he did 
not timely disagree with the May 2001 rating decision.  
Rather, he argues that the appeal should be considered timely 
because he was convalescing from a lingering illness, he was 
incapable of filing an NOD without the aid of his sons and 
other lay persons due to age, senility, and forgetfulness, 
and that VA should be lenient and sympathetic to his 
condition.  

In this regard, it is noted that the provisions of 38 C.F.R. 
§ 20.301(a) clarify that an NOD may be filed by a claimant's 
representative if a proper power of attorney or declaration 
of representation is on record or is filed with the NOD.  If 
an appeal is not filed by a person listed in 38 C.F.R. 
§ 20.301(a) and the claimant is rated incompetent by VA or 
has a physical, mental, or legal disability which prevents 
the filing of an appeal on his or her own behalf, a NOD may 
be filed by a fiduciary appointed to manage the claimant's 
affairs by VA or a Court, or by a person acting as next 
friend if the appointed fiduciary fails to take needed action 
or no fiduciary has been appointed.  38 C.F.R. § 20.301(b).  
In the present case, however, the veteran has not been rated 
incompetent and a fiduciary has not been appointed on his 
behalf.  In addition, inasmuch as he had one year from the 
date of the rating decision, it is not shown that he was 
medically prevented during the entire one year period from 
filing an appeal.  In this regard, the Board notes that, in 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), the 
Federal Circuit determined that the language of 38 C.F.R. § 
20.201 properly implemented 38 U.S.C. § 7105, and that 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task.

After review of the claims file, in the absence of a timely 
notice of disagreement, the Board finds that there has been 
no timely appeal of the May 2001 rating decision denying 
entitlement to service connection for malaria, dysentery with 
diarrhea, arthritis, peptic ulcer disease, atherosclerotic 
heart disease, beriberi with edema, and headache with fever 
and colds.


ORDER


The appeal is denied.




_________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



